Citation Nr: 9929239	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to service connection for headaches.

3. Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1993 to 
April 1996.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from May 1996 and March 1997 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant did not report for a scheduled VA 
examination and there is no evidence of record of good cause 
which would excuse the failure to report for this 
examination.

2.  Competent evidence of current headache and low back 
disability with a clear diagnosis has not been presented.


CONCLUSIONS OF LAW

1.  The claims for service connection for mitral valve 
prolapse is denied due to failure to report, without good 
cause, for a VA compensation examination.  38 U.S.C.A. § 501 
(West 1991); 38 C.F.R. § 3.655 (1998).

2.  The claims for service connection for headache and low 
back pain are denied as not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues on appeal involve the denial by the RO of claims 
for service connection for mitral valve prolapse, headaches 
and low back pain.

In May 1998, the Board remanded this appeal for the RO to 
schedule VA examinations.  The Remand included questions 
whose answers might have established current disabilities and 
connection to inservice complaints.  The Remand served as 
notification of the requirement for a claimant to report for 
VA examinations, see 38 C.F.R. § 3.655 (1998).

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (1998).  When an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  

The claims folder contains a September 1997 computer 
generated notice that the appellant failed to report for a 
scheduled heart disease examination.  Following the Board's 
Remand in May 1998, there is documentation in the claims 
folder that the appellant failed to report for examinations 
scheduled in January 1999.  A Report of Contact record 
reveals that on February 24, 1999 the appellant contacted the 
RO with a change of address and indicated she had not 
received notification to report for an examination.

A subsequent document entitled "Compensation and Pension 
Exam Inquiry" from the Montgomery VA Medical Center and 
dated February 25, 1999, indicates that the scheduling 
facility had the correct address for the appellant as 
provided by her the previous day.  In a document generated in 
April 1999, the record reveals that the appellant failed to 
report for a scheduled examination.

If the appellant chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is her choice, and she must bear any adverse consequences of 
such action.  What is clear, is that VA has taken concerted 
efforts to assist the appellant in the development and 
adjudication of his claim.  The appellant has failed to 
report for no fewer than three scheduled days of 
examinations.  She has not demonstrated good cause for her 
failure to report.  The Board is assured that the scheduling 
VA Medical Center was in possession of the correct address as 
last supplied by this appellant.  In regard to the claim for 
service connection for mitral valve prolapse, her failure to 
report without good cause necessitates a denial of the claim 
pursuant to 38 C.F.R. § 3.655 (1998).

The Board is aware that the claims for service connection 
for headaches and low back pain are based on an original 
claim.  38 C.F.R. § 3.655 directs consideration of the claim 
based on the evidence of record.  However, the Board cannot 
reach any further conclusions without the assistance of 
current VA examinations.  Claims for service connection must 
be well grounded, that is, consist at a minimum of competent 
evidence of an inservice disease or injury, a current 
disability and a link between the two.  Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A medical 
examination or other medical evidence that shows that the 
veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service 
connection.  Without evidence of a current disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the claims for service 
connection for headaches and low back pain are not well 
grounded.

Further action on the part of the RO or the Board without 
response or assistance from the appellant constitutes a waste 
of limited government resources.  See e.g., Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).



ORDER

The claims for service connection for mitral valve prolapse, 
headaches and low back pain are denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

